Citation Nr: 9903150	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  92-24 709	)	DATE

          RECONSIDERATION	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder (other than PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana.  In October 1991, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service-connection for a nervous condition 
(other than PTSD).  In May 1993, the Board affirmed the RO's 
decision.  

After the veteran appealed the Board's May 1993 decision to 
the United States Court of Veterans Appeals, the Board in 
August 1993 entered an Order for Reconsideration directing 
that an expanded panel of the Board reconsider the veteran's 
claim.  38 U.S.C.A. § 7103(b)(1)(A) (West 1991 & Supp. 1998). 
Following the Board's Order for Reconsideration, the Court 
remanded the case to the Board for reconsideration without 
retaining jurisdiction.  

In July 1994, the Board's reconsideration panel remanded the 
claim for additional development.  In August 1996, the RO 
determined that new and material evidence had not been 
submitted to reopen a claim for a psychiatric disorder (other 
than PTSD) and continued the denial of service connection for 
PTSD.  The veteran's claim for nonservice-connected pension 
was subsequently granted in December 1997, and this claim is 
therefore no longer before the Board. 




FINDINGS OF FACT

1.  The claims file does not contain competent medical 
evidence that the veteran has PTSD.  

2.  In June 1978, the Board denied a claim by the veteran for 
entitlement to service connection for a nervous condition.

3.  The evidence associated with the claims file subsequent 
to the Board's June 1978 decision is either cumulative or 
redundant, or does not bear directly and substantially upon 
the specific matter under consideration and is not so 
significant by itself and in connection with evidence 
previously assembled that it must be considered to decide 
fairly the merits of the claim for service connection for a 
psychiatric disorder (other than PTSD). 


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for PTSD is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

2.  The Board's June 1978 decision denying a claim of 
entitlement to service connection for a nervous condition 
(other than PTSD) is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 20.1100 (1998). 

3.  New and material evidence has not been received since the 
Board's June 1978 decision denying the veteran's claim for a 
nervous condition (other than PTSD), and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1998). 






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1998).  If a condition noted during service is not shown to 
be chronic, then generally a continuity of symptoms after 
service is required for service connection. 38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997). 

The initial question in this case is whether the veteran has 
presented a well grounded claim for service connection.  The 
veteran has the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded; that is, the claim must be plausible 
and capable of substantiation.  See 38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

In general, to establish that a claim for service connection 
is well grounded, a veteran must demonstrate a medical 
diagnosis of a current disability; medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an inservice disease or injury and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required.  See Epps v. Gober, 126 F. 3d 
1464 (Fed. Cir. 1997).  

For PTSD claims, service connection requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed inservice stressor 
actually occurred, and a link established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat, or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  38 
C.F.R.           § 3.304(f) (1998).

The veteran's personnel record (DA Form 20) and separation 
certificate (DD Form 214) show that he served in Vietnam with 
the 120th Attack Helicopter Company as a door gunner (from 
September 13, 1971 to November 18, 1971), as a drug counselor 
specialist (from November 18, 1971 to March 28, 1972), and as 
a clerk typist (from March 28, 1972 to April 11, 1972).  The 
veteran's last two assignments were with Company C and 
Company B of the U.S. Army Depot at Long Binh (USADLB), 
respectively.  As for combat status, the service decorations 
listed in the veteran's DD Form 214 do not include the Combat 
Infantryman Badge, Purple Heart, or other such evidence that 
he was engaged in combat.  The veteran has submitted an 
account of several stressors related to his Vietnam service.  
He reported that he was treated for psychiatric problems on 
at least several occasions while stationed at Long Binh, and 
that he was offered a medical discharge.  He has also 
contended that he was discharged early due to his psychiatric 
symptoms. 

The veteran's DA Form 20 indicates that his conduct and 
efficiency were rated as "excellent" throughout his service 
in Vietnam.  Upon separation from service in April 1972, the 
veteran was transferred to a U.S. Army Reserve Control Group.  
At various times over the years, the veteran has made a 
number of claims relating to his training and combat 
experience.  For example, the veteran has reported that he 
received training, or served, as a Pathfinder and as a Green 
Beret, and that he once took at least 20 enemy prisoners of 
war.  In June 1995, the U.S. Army and Joint Service 
Environmental Support Group (ESG) (redesignated as the U.S. 
Armed Service Center for Research of Unit Records (USASCRUR)) 
reported that it could not verify the veteran's claimed 
stressors, or his claim that he was in combat with the 1st 
Squadron, 9th Cavalry, 1st Cavalry Division.  

In any event, under 38 U.S.C.A. § 1110, the veteran must 
submit proof of a current disability resulting from service 
in order to merit an award of compensation.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  Service medical 
records consist of pre-induction and separation examination 
reports, dated in April 1970 and April 1972, respectively, 
which show that his psychiatric condition was clinically 
evaluated as normal.  Post-service records from private 
health care providers show diagnoses that include "major 
affective disorder, manic type without psychotic features," 
schizoaffective disorder, "schizophrenia psychosis, 
paranoid," and "dysthymic reaction, depressive," as well 
as "antisocial personality disorder, by history, with 
passive-aggressive features."  None of the post-service 
records from private health care providers includes a 
diagnosis of PTSD.  Similarly, records from the Social 
Security Administration (SSA), dated in September 1989, 
indicate that the veteran was determined to be disabled as of 
February 1974 due to a primary diagnosis of schizophrenia 
with a secondary diagnosis of a personality disorder.  

As for VA medical records, an April 1974 VA hospital report 
includes a diagnosis of schizophrenic illness, paranoid type.  
On an August 1996 VA PTSD examination, the examiner stated 
that "this patient does not meet criteria for a major mental 
disorder at this time, and there were no indications of 
significant psychopathology in this veteran."  In a March 
1997 addendum to the foregoing VA PTSD examination report, 
the veteran's Axis I diagnosis was "psychotic disorder, NOS, 
in remission." 

The only other evidence in support of the veteran's claim 
consists of his own statements asserting that he has PTSD.  
However, to the extent that the veteran's statements 
represent evidence of continuity of symptomatology, Savage v. 
Gober, 10 Vet. App. 488 (1997), the veteran, as a lay person 
untrained in the field of medicine, is not competent to offer 
an opinion as to a diagnosis of PTSD.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, the Board is not 
free to accept the veteran's statements, as a layperson, for 
purposes of showing that he currently has PTSD since his 
statements are not competent to prove a diagnosis or well 
ground his claim.

Accordingly, because no medical evidence has been presented 
showing that the veteran currently has a clear diagnosis of 
PTSD, his claim must be denied as not well grounded.  See 
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.304(f).  As a final 
matter, the Board has noted that during the current appeal, 
sections of the VA Rating Schedule pertaining to psychiatric 
disorders were amended, effective November 7, 1996, and these 
amendments adopt the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) as the basis for the 
nomenclature of the rating schedule for mental disorders.  In 
addition, the Court has held that where a law or regulation 
changes after a claim has been filed but before the 
administrative or judicial appeal process has been concluded, 
as here, the version most favorable to the appellant applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

It does not appear that a Supplemental Statement of the Case 
(SSOC) or other communication from the RO has notified the 
veteran or his representative of the aforementioned 
regulatory amendments regarding PTSD.  Before entering an 
order denying the veteran's PTSD claim, therefore, the Board 
must determine whether rendering a decision prior to 
consideration of the changed regulations by the agency of 
original jurisdiction (the RO) would prejudice the veteran in 
the course of his appeal.  See Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).  In doing so, it must apply the precedent 
opinion of VAOPGCPREC 16-92 (57 Fed. Reg. 49747 (1992)).  See 
38 U.S.C.A. § 7104(c); 38 C.F.R. § 19.5 (1998).  Whether the 
Board is required to remand a case "to cure a deficiency in 
the statement of the case" depends "on the circumstances of 
the individual case."  VAOPGCPREC 16-92, para. 19.  If the 
Board can fairly conclude that the veteran has not been 
prejudiced by omission from the SSOC of a pertinent 
regulatory citation, it may properly render a decision.  
Bernard, 4 Vet. App. at 394 (citing VAOPGCPREC 16-92; 
Thompson v. Derwinski, 1 Vet. App. 251 (1991)).  

The Board's decision to deny service connection for PTSD is 
based upon the absence of a clear diagnosis of PTSD.  The 
Board points out that the Court has stated that the major 
effect of the change to DSM-IV is that the criteria for PTSD 
have changed from an objective standard in assessing whether 
a stressor is sufficient to trigger PTSD, to a subjective 
standard, and that the sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen v. Brown, 10 Vet. 
App. 128, 153 (Nebeker, Chief Judge, concurring by way of 
synopsis).  

For the purposes of this decision, in the absence of a clear 
diagnosis of PTSD to well ground the claim in the first 
instance, the Board need not reach the question of whether 
the claimed stressors actually occurred or the sufficiency of 
the claimed stressors.  Therefore, the Board's decision would 
not be changed by application of the more recently DSM-IV 
criteria.  Accordingly, the Board finds that the veteran's 
PTSD claim is inherently implausible such that any error by 
the RO, such as failure to provide adequate notice of the 
need to submit evidence or argument in order to address the 
DSM-IV criteria, is harmless, and the veteran has not been 
prejudiced by its rendering of a decision on this issue.  
Therefore, there is no requirement to remand this case to the 
RO for issuance of an SSOC.

The Board has considered whether a remand is required to 
afford the veteran another examination under DSM-IV.  
However, absent a well-grounded claim, VA has no duty to 
assist in the first instance.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81-82 (1990); see also Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993) (PTSD claim); Irby v. Brown, 6 Vet. 
App. 132, 135 (1994) (PTSD claim).  

In other words, since the veteran's PTSD claim is not well 
grounded, a remand to afford the veteran a VA psychiatric 
examination which takes into account the provisions of 
38 C.F.R. § 4.130 is not required.  Cf. Cohen v. Brown, 10 
Vet. App. 128, 144 (1997) (fulfillment of the statutory duty 
to assist under 38 U.S.C.A. 
§ 5107(a) requires that VA provide a comprehensive, current 
examination in accordance with the applicable DSM criteria 
where a well-grounded PTSD claim has been submitted and the 
Board is in doubt as to the sufficiency of the veteran's 
medical evidence). 

The Board has also considered whether a remand is warranted 
for compliance with its July 1994 remand under Stegall v. 
West, 11 Vet. App. 268 (1998) (a remand by the Court or the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders and that it constitutes 
error on the part of the Board to fail to insure compliance).  
Specifically, the Board has considered whether a remand is 
required for neurological and neuropsychological evaluations, 
as recommended by the examiner in the VA PTSD examination 
report dated in August 1996, and whether additional 
development is required to verify the veteran's claimed 
stressors, inasmuch as it does not appear that the USASCRUR 
looked for evidence of combat while the veteran served as a 
door gunner with the 120th Attack Helicopter Company.  The 
Board has also considered whether a remand is required to 
otherwise comply with the Veterans Benefits Administration's 
Adjudication Procedure Manual (M21-1), Part IV, paragraph 
7.46(e) (now, Part IV, paragraph 11.38(f), or any other 
applicable provision of M21-1).  See Hayes v. Brown, 5 Vet. 
App. 60, 67 (1992) (applying Karnas v. Derwinski, 1 Vet. 
App. 308 (1991) to revisions in M21-1 pertaining to 
development of PTSD stressors which took effect after the 
filing of the appellant's appeal).

Since the veteran's claim for PTSD is not well grounded 
without a clear diagnosis, the Board's previously requested 
PTSD development would not be warranted under current legal 
precedents.  Thus, the prior remand cannot now serve as a 
basis for further development under the Stegall imperatives 
regardless of any perceived deficiencies in the RO's diligent 
efforts to comply with the Board's instructions.  In other 
words, without a well-grounded claim, the duty to assist 
would never have been triggered and there would now be no 
occasion for Stegall deficiencies.  

In any case, the veteran's August 1996 VA PTSD examination 
report shows that he received extensive psychological 
testing, and that the examiner ruled out PTSD.  In addition, 
the examination report indicates that the reason the examiner 
recommended additional neurological and neuropsychological 
testing was merely "to evaluate this veteran's functioning" 
(emphasis added) and that he did not meet the criteria for a 
major mental disorder.  A March 1997 examination resulted in 
essentially the same conclusion and did not serve to well 
ground the claim.  

In summary, a clear diagnosis of PTSD related to service is 
needed to render this claim well grounded.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  The doctrine of 
reasonable doubt does not ease the veteran's initial burden 
of submitting a well-grounded claim and is not for 
application in this appeal.  See U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  New and Material Evidence to Reopen the Claim for 
Service Connection 
for an Acquired Psychiatric Disorder (other than PTSD)

In December 1976, the RO denied the veteran's claim of 
entitlement to service connection for a nervous condition.  
The veteran appealed, and in a June 1978 decision, the Board 
denied his appeal.  The Board's June 1978 decision is final.  
38 U.S.C.A. § 7104(b).  However, applicable law provides that 
a claim which is the subject of a prior final decision may 
nevertheless be reopened upon presentation of new and 
material evidence.  38 U.S.C.A. § 5108.  

In July 1991, the veteran filed a claim asserting that new 
and material evidence had been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.  The RO 
denied this claim in October 1991 and the veteran has 
appealed.  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a two-step analysis.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  First, VA must 
determine whether the evidence is new and material.  New and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The Court has held that in order to reopen a claim, there 
must be new and material evidence presented or secured since 
the last final determination denying the benefit sought.  
Evans v. Brown, 9 Vet. App. 273, 285 (1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Manio analysis requires VA to reopen the claim and 
review the former disposition of the claim.  38 U.S.C.A. § 
5108.  In this case, the Board must consider whether new and 
material evidence has been received since the Board's June 
1978 decision.

Evidence of record at the time of the Board's June 1978 
decision included available service and service medical 
records, a VA hospital report, dated in April 1974, records 
from the Fulton State Hospital (FSH), dated between May 1974 
and January 1976, as well as written statements from the 
veteran in which he argued that he had been treated for a 
psychosis while serving in Vietnam.  

The available service medical records consisted of pre-
induction and separation examination reports, dated in April 
1970 and April 1972, respectively, which show that his 
psychiatric condition was normal.  The post-service medical 
evidence showed that the veteran was first treated for a 
psychiatric condition in April 1974, for about two weeks, at 
Jefferson Barracks VAH.  The diagnosis was schizophrenic 
illness, paranoid type.  He was transferred to FSH shortly 
thereafter.  He was released from FSH in April 1975.  He was 
readmitted in September 1975 and discharged in January 1976.  

In its June 1978 decision, the Board found that the submitted 
evidence did not show that the veteran developed 
schizophrenia before or during service.  The veteran's 
schizophrenia was not manifest until two years after service 
and was not related to service.  

Evidence received since the Board's June 1978 decision 
includes service records, FSH records, records of medical 
treatment from the Feliciana Forensic Facility (FFF), records 
from the Social Security Administration (SSA), dated in 
September 1989, records of the veteran's criminal 
proceedings, and statements and testimony of the veteran.  

In Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), the Federal 
Circuit Court of Appeals reasoned that the regulation on 
point, 38 C.F.R. § 3.156(a), merely requires that the newly 
submitted evidence "be so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  In light of the recent ruling in Hodge, the Court 
of Veterans Appeals has concluded that Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim.  Fossie 
v. West, 12 Vet. App. 1 (1998).  

In the October 1991 rating decision (from which the present 
appeal arises), the RO determined that no new and material 
evidence had been received to reopen the veteran's claim.  
The veteran has submitted additional evidence over the years 
since the RO's October 1991 decision, and the RO has 
continued to deny the claim.  The RO most recently affirmed 
its denial as reported in a Supplemental Statement of the 
Case (SSOC) dated in December 1997.  

In the December 1997 SSOC, the RO quoted the language of 
38 C.F.R. § 3.156 and, despite reference in the reasons and 
bases section to the "reasonable possibility of a change in 
the outcome" requirement invalidated by Hodge, ultimately 
found that the evidence submitted in connection with the 
current claim to reopen was merely "cumulative."  Inasmuch 
as (1) the RO provided the veteran with the correct legal 
standard for reopening a claim under 38 C.F.R. § 3.156 and 
(2) based its ultimate determination on a ground not 
invalidated by Hodge and for which he had been provided 
notice and opportunity to present evidence and argument, the 
veteran has not been prejudiced by adjudication of his appeal 
by the Board on the merits in this decision without first 
remanding the case to the RO for consideration of the recent 
ruling in Hodge and issuance of another SSOC.  See Bernard 4 
Vet. App. at 392-394 (1993) and VAOPGCPREC 16-92.  

After reviewing the record, the Board finds that new and 
material evidence has not been received to reopen the 
veteran's claim of service connection for an acquired 
psychiatric disorder (other than PTSD).  The Board determined 
in its June 1978 decision that the veteran was not shown to 
have had schizophrenia, or any other acquired psychiatric 
disorder (other than PTSD) during service, or a psychosis to 
a compensable degree during the applicable presumptive period 
following separation from service.  The issue is therefore 
whether the new evidence includes medical evidence showing 
that the veteran had an acquired psychiatric disorder during 
service, or a psychosis to a compensable degree within a year 
of discharge of service. 

The Board finds that, to the extent the submitted medical 
evidence is not cumulative or duplicative of evidence which 
was of record at the time of the Board's June 1978 decision, 
see 38 U.S.C.A. § 5108, the submitted medical evidence is 
"new" evidence within the meaning of 38 U.S.C.A. § 5108.  
The Board finds, however, that none of the medical evidence 
submitted in support of the veteran's claim is "material" 
evidence because none of it shows that the veteran had an 
acquired psychiatric disorder (other than PTSD) during 
service, or a psychosis to a compensable degree within a year 
of discharge of service.  In particular, none of the 
submitted evidence includes a competent medical opinion that 
establishes a relationship between any currently diagnosed 
acquired psychiatric disorder and service.  That is, the 
medical evidence is not material because it refers only to 
post-service symptomatology and it does not medically link a 
current condition with remote events of service.  Elkins v. 
Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 95 
(1993). 

The Board further finds that the veteran's written and oral 
testimony is essentially a repetition of contentions made 
when his claim was denied many years ago; it is not new 
evidence.  See Reid v. Derwinski, 2 Vet. App. 312 (1992).  To 
the extent such testimony is not cumulative of previous 
statements and testimony, the Board finds that it bears 
directly, but not substantially upon the specific matter 
under consideration.  By itself and in connection with 
evidence previously assembled, it is not so significant that 
it must be considered to decide fairly the merits of the 
claim.  Even if considered new evidence, the veteran's 
statements are not material because, as a layman, he has no 
competence to offer a medical opinion on the diagnosis or 
etiology of the claimed disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

Lay assertions on medical causation do not constitute 
material evidence to reopen a previously denied claim.  See 
Moray v. Brown, 5 Vet. App. 211 (1993).  Just as the BVA must 
point to a medical basis other than its own unsubstantiated 
opinion, Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), 
the veteran cannot meet his initial burden by relying upon 
lay statements as to medical matters; under the Court's case 
law, lay observation is not competent.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  Therefore, although these statements and testimony 
represent evidence of continuity of symptomatology, they are 
not competent evidence to relate a current mental condition 
to that symptomatology and, under such circumstances, new and 
material evidence has not been presented.  See Savage, 10 
Vet. App. 488 (1997).

Accordingly, the Board concludes that the evidence submitted 
subsequent to the Board's June 1978 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the veteran's claim for 
entitlement to service connection for an acquired psychiatric 
disorder (other than PTSD).  As such, the Board's June 1978 
denial of service connection for an acquired psychiatric 
disorder (other than PTSD) remains final.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
to reopen the claim.  See Graves v. Brown, 8 Vet. App. 522 
(1996); Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).  








ORDER

Entitlement to service connection for PTSD is denied.

New and material evidence not having been submitted, the 
claim for service connection for an acquired psychiatric 
disorder (other than PTSD) is not reopened and the appeal as 
to this issue is denied.



			
           RENÉE M. PELLETIER			R. F. WILLIAMS


_______________________________
RICHARD B. FRANK


			
          JACQUELINE E. MONROE		WARREN W. RICE, JR.


______________________________
CHARLES E. HOGEBOOM
	Members, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.


- 16 -
